Citation Nr: 1606580	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-34 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Propriety of the reduction of the disability rating for status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain (claimed as right pneumothorax) from 60 percent to 0 percent, effective February 1, 2014.

2.  Entitlement to service connection for cervical spine disability.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to a disability rating greater than 20 percent for lumbar strain with degenerative disc and joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from July 1983 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2013 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas, which reduced the evaluation assigned for status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain (claimed as right pneumothorax) from 60 percent to 0 percent, effective February 1, 2014.  In November 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to a July 2015 determination which denied service connection for a cervical spine disability, migraine headaches, and a left knee disability as well as an increased evaluation for lumbar disc disease.  In light of the fact that the Veteran has not yet been provided a statement of the case, these issues have been added to the title page of this decision and are being remanded for the issuance of an appropriate statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

In the November 2013 rating decision, the RO reduced the Veteran's service-connected status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain (claimed as right pneumothorax) disability rating without following the procedural due process requirements under 38 C.F.R. § 3.105 (i). 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the reduction of his service-connected status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain (claimed as right pneumothorax) disability rating from 60 percent to 0 percent was improper and is void ab initio.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.105(i) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the decision below constitutes a full grant of the benefits sought in the present appeal, any deviation in the execution of the VCAA requirements by the RO constitutes harmless error, and does not prohibit consideration of this matter on the merits.


Law and Analysis

The Veteran contends that the reduction of the evaluation for his status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain (claimed as right pneumothorax) from 60 percent to 0 percent was improper.  He argues that the RO did not comply with the procedural requirements in that he was not provided with a requested predetermination hearing.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence showing that compensation should be continued at the present level and to request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e),(i).  

When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In this case, the procedural requirements under 38 C.F.R. § 3.105 (i) for the reduction of status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain disability rating from 60 percent to 0 percent were not properly followed.  In January 2013, the RO initially proposed to reduce the 60 percent evaluation to 0 percent due to an October 2012 VA examination report, in which, the examiner concluded the Veteran's impaired lung function was a consequence of non service-connected respiratory disorder and not the service-connected status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain.  See VA Notice Letter, dated January 22, 2013.  At that time, the RO set forth the material facts and reasons for the reduction, instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The RO also notified the Veteran that the status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain disability rating reduction would result in reduced monthly benefits.  

In a statement received at the RO on February 5, 2013, the Veteran indicated that he was appealing a "decision dated January 23, 2013."  He then referred to an October 2010 notice letter noting that he had been awarded 60 percent for status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain.  He also noted that he was to be scheduled for a hearing before a Veterans Law Judge.  See Veteran's Correspondence dated February 1, 2013.  The record reflects that the RO did not take action to schedule a predetermination hearing and did not contact the Veteran regarding his hearing request.  Instead he was scheduled for a Travel Board hearing in September 2013.  At that time, he provided testimony on various other issues that were pending before the Board on appeal, including entitlement to a higher rating for his status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain.  However, he did not provide testimony regarding the proposed reduction of this disability.  The RO took final action to reduce the disability rating in a November 2013 rating decision, in which status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain disability rating was reduced from 60 to 0 percent, effective February 1, 2014.  In its SOC, the RO reasoned that the Veteran had been provided the opportunity to request a hearing, but had not done so. 

Although the Veteran's February 2013 statement was interpreted by the RO as a as request for a Travel Board hearing only, the Board construes it as a request for a predetermination hearing regarding the proposed reduction as well.  Since the Veteran timely requested a predetermination hearing on the proposed rating reduction, and the RO reduced the rating without taking any action to schedule the Veteran for his requested hearing, the procedural requirements under 38 C.F.R. §§ 3.105(i) were not met, and the Veteran was not afforded due process before his monthly benefits were reduced.  Because the procedural requirements were not met, the reduction is void ab initio and the 60 percent rating must be restored. 


ORDER

The reduction in the status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain (claimed as right pneumothorax) disability rating from 60 percent to 0 percent is void ab initio and the 60 percent rating is restored, effective February 1, 2014. 


REMAND

As has been noted in the Introduction, the Veteran submitted a timely notice of disagreement with respect to the July 2015 determination denying service connection for a cervical spine disability, migraine headaches, and a left knee disability as well as an increased evaluation for lumbar disc disease.  See VA Form 21-0958, submitted by the Veteran in August 2015.  The AOJ has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  These matters are, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided with a SOC on the issues of entitlement to service connection for a cervical spine disability, migraine headaches, and a left knee disability as well as an increased evaluation for lumbar disc disease.  They should also be informed of the requirements to perfect an appeal with respect to these issues, and if, and only if, the Veteran perfects an appeal, should the case be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


